DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 24 is to a new method that is distinct from the elected method (claim 8) in that it does not recite the use of any sensors and instead only recites the use of a guide frame.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites wherein a drill guide is attached to the first and second pin however, claim 8 from which it depends recites wherein a sensor is already attached to the first and second pins.  The specification as originally filed, demonstrates a sensor on the pins in Fig. 1d, or a guide on the pins in Fig. 3 however, there is no instance in the specification that discloses or teaches wherein the pins have both a guide and sensor simultaneously attached therein.
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites wherein a drill guide is attached to the first and second pin however, claim 8 from which it depends recites wherein a sensor is already attached to the first and second pins.  The specification as originally filed, demonstrates a sensor on the pins in Fig. 1d, or a guide on the pins in Fig. 3 however, there is no instance in the specification that discloses or teaches wherein the pins have both a guide and sensor simultaneously attached therein.
Claims 21-22  are also rejected since they do not cure the deficiencies of claim 19.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16-17 depend from cancelled claim 14, and thus are considered to be incomplete. see MPEP 608.01(n)V.  As such, they have not been further treated on the merits thereof.
 is rejected as indefinite for the recitation of “a first spatial sensor configured to be fixed to a skeletal structure in at least a partially known spatial relationship” in lines 3-4.  It is unclear what is meant by a known spatial relationship in this case.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites placing a three-legged frame on the pelvis wherein two legs are on the ASIS prominences and the third leg is on the symphysis pubis.  The Fig. 1a-1c of the specification as originally filed demonstrate that the frame is placed on the pelvis prior to the placement of the pins however, claim 8 from which it originally depends describes placing the pins in the pelvis and claim 21 merely recites placing the frame on the pelvis without disclosing whether the frame is meant to go on prior to or after the pin placement.  Therefore, it is unclear from the claim at which point in the method is the frame placement occurring.  In the interest in compact prosecution the claim will be interpreted as the frame being placed prior to the pins.
Claims 22-23 are rejected as indefinite for their dependence upon an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al (US Patent Pub. 20120157887A1) in view of Hladio et al (US Patent Pub. 20150182292A1).
Fanson discloses a method for aligning a surgical intervention in a skeletal structure (method and system for aligning a prosthesis during surgery).  Specifically in regards to claim 8, Fanson discloses inserting a first pin (610/810) into a hemi-pelvis of a patient (Fig. 6,8), wherein the first pin (610/810) is aligned parallel with a line defined by an anterior superior iliac spine prominences (803), and attaching a first spatial sensor (502/811) to the first pin (610/810) so that het spatial sensor is attached to the skeletal structure (Fig. 8); and positioning a second sensor (504,505,506) relative to the first spatial sensor, the second senor to allow for surgical intervention in the skeletal structure along at least one prescribed axis spatially oriented relative to the skeletal structure (Fig. 5-8 and 12; and Page 3 Para. [0065]-[0066], Page 4 Para. [0070], Page 5 Para. [0080]-0081]).  However, Fanson is silent as to a second pin that is used to attach the sensor.
Hladio discloses a method for aligning a surgical intervention in a skeletal structure.  Specifically in regards to claim 8, Hladio discloses inserting a first  and second pin (210)  into a hemi-pelvis of a patient (Fig 2), wherein the first and second pin (210) are aligned parallel with a line defined by an anterior superior iliac spine prominences, and attaching a first spatial sensor (214) to the first and second pins (210) so that the spatial sensor is attached to the skeletal structure (Fig. 2; Para. [0051]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the single pin component (610/810) of Fanson to be two pins as disclosed in Hladio in order to have the sensor be attached in a more stable way.
In regards to claims 12, Fanson discloses wherein the first spatial sensor (502) and the second sensor (504-506) communicate via a wireless connection (Fig. 5; and Page 3 Para. [0065]).
In regards to claims 18, Fanson in view of Hladio disclose the use of two pins as recited above.  Fanson discloses wherein the first pin (610/810) and second pin are parallel to a plane that contains two anterior superior iliac spine prominences (803) (IF the single pin 810 is modified to be two pins the pins would be in a plane that is parallel to prominences 803.) (Fig. 8).
In regards to claim 20, Fanson discloses determining the reference abduction and anteversion values using the first spatial sensor (Para. [0065]-[0068
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson in view of Hladio as applied to claim 8 above, and in further view of Falardeau et al (US Patent Pub. 20160135900A1).
Fanson and Hladio disclose a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors. In regards to claim 9, Fanson discloses first and second spatial sensors (502,504-506) (Fig. 5).   However, the combination is silent as to wherein the sensors are multiaxial sensors such as inclinometers.
Falardeau discloses a method of aligning a surgical intervention in a skeletal structure.  Specifically in regards to claims 9-10, Falardeau discloses wherein the first spatial sensor (A) and the second sensor (A) comprise multiaxial sensors, and wherein the multiaxial sensors comprise at least one inclinometer (4) (Falardeau discloses that the sensors A have a processor 2 therein which can include an inclinometer.)  (Fig. 1a-1b; and Page 2 Para. [0032] –Page 3 Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by making the spatial sensors of Fanson include an inclinometer as taught in Falardeau in order to have a means to be able to read the tilt or inclination of the pin or tool to which they are attached.
 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson Fanson in view of Hladio as applied to claim 8 above, and in further view of Ozaki et al (US Patent Pub. 20050033117A1).
Fanson in view of Hladio discloses a method of aligning a surgical intervention in a skeletal structure comprising the use of two spatial sensors. In regards to claim 9, Fanson discloses first and second spatial sensors (502,504-506) (Fig. 5).   However, the combination is silent as to wherein the sensors are multiaxial sensors such as a compass.
Ozaki discloses a method of aligning a surgical intervention in a skeletal structure.  Specifically in regards to claims 9 and 11, Ozaki discloses wherein a sensor (222) comprises a multiaxial sensor, and wherein the multiaxial sensor (222) comprise a compass (Ozaki discloses wherein the sensor 222 includes is a gyroscopic compass.) (Fig. 18; and Page 11 Para. [0257]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by making the spatial sensors of Fanson include a gyroscopic compass as taught in Ozaki in order to have a means to be able to read the tilt or inclination of the pin or tool to which they are attached.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775